Citation Nr: 1230511	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08- 35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant's income is a bar to the receipt of death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to February 1946, and died in November 2007.  The appellant is his widow.

By letter dated March 2008, the Regional Office (RO) informed the appellant that her claim for death pension benefits was denied because her income exceeded the limit set by law.  She filed an appeal to the Board of Veterans' Appeals (Board) which remanded the claim for additional development in April 2011.  The case is again before the Board for appellate consideration.

In its April 2011 determination, the Board concluded that the appellant had not filed a timely substantive appeal with respect to her claim for service connection for the cause of the Veteran's death.   This decision, accordingly, is limited to the issue set forth on the preceding page.


FINDING OF FACT

The appellant's countable income exceeds the maximum annual death pension rate.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§  3.23, 3.271, 3.272 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a February 2008 letter, issued prior to the decision on appeal, the RO provided notice to the appellant regarding what information and evidence are needed to substantiate a claim for death pension benefits, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  This letter informed her information that entitlement to death pension required that the Veteran have specified wartime service, and that the claimant's income and net worth could not exceed certain requirements.  By letter dated June 2011, the appellant was provided with the appropriate VA forms so she could submit information pertaining to her income and medical expenses.  Thus, she was notified of the information necessary to substantiate the claim on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence, and the VCAA notice requirements have been satisfied.

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As discussed above, the appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, nonservice-connected death pension benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(b)(4). 

Since the Veteran served during a period of war, in order to be entitled to nonservice- connected death pension benefits, the appellant must only meet the specific income and net worth requirements outlined below for each of the pension years on appeal.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4) (2011). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23. 

Social Security benefits are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses in excess of five percent of the applicable maximum annual pension rate which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).

The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration  Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2011).  

Effective December 1, 2007, the maximum annual pension rate for a surviving spouse without dependent children was $7,498.  See Improved Death Pension Rate Table, effective December 1, 2007.  Effective December 1, 2008, the MAPR was increased to $7,933.  There was no increase in either December 2009 or December 2010, so the rates remained the same for those years.  Effective December 1, 2011, the maximum annual pension rate was increased to $8,219.

The appellant submitted a claim for death benefits in January 2008.  She reported her only income consisted of monthly Social Security benefits in the amount of $784.  

Information obtained from the Social Security Administration reflected that, effective December 2007, the appellant's monthly Social Security benefit was $836.  It was indicated her Medicare was paid by the state.

The appellant reported in May 2008 that she had paid $1,257 in medical expenses since November 2007.  She included a bill from a medical provider which reflected that Medicare had paid all but $201.13 of the $807 charged by that provider.

Following the Board's remand, the RO advised the appellant that it needed additional information and she was furnished forms to submit information concerning her income and medical expenses for the years 2008, 2009, and 2010.

In July 2011, the appellant indicated she had paid no unreimbursed medical expenses in 2008, 2009, or 2010.  She also submitted an eligibility verification report which revealed her only income was Social Security benefits, in the amount of $884 per month.  

Thus, the evidence establishes that from the time of her application in January 2008, the appellant's income exceeded the limits established by law.  As noted above, her Social Security income in 2008 was $10,408.  Even with the recent increase in the maximum annual pension rate, her income remains excessive.  She has not suggested she has unreimbursed medical expenses that would reduce her income to the point she is eligible for death pension benefits.  In fact, she recently denied having any unreimbursed medical expenses since 2008.

The appellant argues she has very little income and has difficulty making ends meet.  She has also submitted a statement from a long-time acquaintance to the effect the appellant's church assists her financially, and purchases groceries for her.  It cannot be disputed, however, that the appellant's income from Social Security exceeds the maximum annual pension rate.  Since she has reported having no unreimbursed medical expenses, the Board is constrained to find her income is excessive for the receipt of pension benefits.


ORDER

Since the appellant's income is excessive for the receipt of death pension benefits, the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


